Exhibit 10.8.20.4

 

FOURTH AMENDMENT
TO
MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVERS
AND CONSENT OF GUARANTORS

 

This FOURTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVERS AND
CONSENT OF GUARANTORS (this “Amendment”) is dated as of February 20, 2004, and
entered into by and among WESTAFF, INC., a Delaware corporation (“Parent “),
WESTAFF (USA), INC., a California corporation (“US Borrower”), WESTAFF (U.K.)
LIMITED, a limited liability company incorporated under the laws of England and
Wales (“UK Borrower”), WESTAFF SUPPORT, INC., a California corporation (“Term
Borrower”, and together with US Borrower and UK Borrower, the “Borrowers”), the
financial institutions signatory hereto that are parties as Lenders to the
Credit Agreement referred to below (the “Lenders”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as agent for the US Revolving Lenders, the Term Lenders and the UK
Revolving Lenders (as defined in the Credit Agreement referred to below).

 

Recitals

 

Whereas, the Parent, the Borrowers, the Lenders and Agents have entered into
that certain Multicurrency Credit Agreement dated as of May 17, 2002 (as amended
by that certain First Amendment to Multicurrency Credit Agreement, Limited
Waivers and Consent of Guarantors, dated as of October 31, 2002, as further
amended by that certain Second Amendment to Multicurrency Credit Agreement,
Limited Waivers and Consent of Guarantors, dated as of June 13, 2003, and as
further amended by that certain Third Amendment to Multicurrency Credit
Agreement, Limited Waivers and Consent of Guarantors, dated as of September 3,
2003, the “Credit Agreement”; capitalized terms used in this Amendment without
definition shall have the meanings given such terms in the Credit Agreement);
and

 

Whereas, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan Documents and waive certain Events of Default; and

 

Whereas, the parties have determined that certain adjustments are necessary to
the calculation of the Borrowing Base and Reserves and to the determination of
Eligible Accounts; and

 

Whereas, the Requisite Lenders are willing to approve certain amendments and
waivers requested by the Borrowers on the terms and conditions set forth in this
Amendment (which Amendment shall be effective as of the date that all conditions
to such effectiveness set forth herein have been satisfied).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the Parent, the Borrowers, the Lenders, and Agents agree as
follows:

 

--------------------------------------------------------------------------------


 

1.             AMENDMENTS TO CREDIT AGREEMENT.  Subject to the conditions and
upon the terms set forth in this Amendment, the Credit Agreement is hereby
amended as follows:


 


1.1           AMENDMENT TO SECTION 1.5(A) OF THE CREDIT AGREEMENT.  SECTION
1.5(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO INCREASE EACH OF THE
APPLICABLE L/C MARGINS SET FORTH IN THE GRID ENTITLED “APPLICABLE MARGINS”
THEREIN BY 1.0% (FOR ALL LEVELS), SUCH THAT SUCH GRID IN ITS ENTIRETY SHALL READ
AS FOLLOWS:

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

0.25

%

0.75

%

1.25

%

Applicable Revolver LIBOR Margin

 

2.50

%

3.00

%

3.50

%

Applicable Term Loan Index Margin

 

5.50

%

6.00

%

6.50

%

Applicable L/C Margin

 

2.50

%

3.00

%

3.50

%

 


1.2           AMENDMENTS TO SECTION 1.6 OF THE CREDIT AGREEMENT.  SECTION 1.6 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

(a)           Clause (e) is hereby amended to delete the phrase “other than
Revenue Week Accounts,” beginning such clause; and

 

(b)           Clause (s) is hereby amended and restated in its entirety to read
as follows, “(s) that is a Revenue Week Account;”

 


1.3           AMENDMENTS TO SECTION 6.3 OF THE CREDIT AGREEMENT.


 

(a)           Section 6.3(a)(x)(F), Section 6.3(a)(x)(G), and Section
6.3(a)(x)(H) of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:


 

“(F) in the case of any intercompany Indebtedness for which the UK Borrower is
advancing funds, the UK Borrower shall have Borrowing Availability under its UK
Borrowing Base of not less than £551,724 Pounds Sterling, after giving effect to
such intercompany loan; (G) the aggregate amount of such intercompany
Indebtedness owing by any Borrower shall be subordinated to the payment in full
of the Obligations (which subordination shall be in form and substance
satisfactory to Agent) and shall not exceed, at any time outstanding,
$2,000,000, provided that, with respect to such loans in existence on the
Closing Date, the US Dollar Equivalent of such loans

 

2

--------------------------------------------------------------------------------


 

denominated in a foreign currency shall be determined by the applicable foreign
currency Spot Rate in effect on May 17, 2002 as set forth on Schedule 1 to the
Fourth Amendment; (H) the aggregate balance of all such intercompany loans and
advances owing to Borrowers by all Subsidiaries shall not exceed, at any time,
$8,000,000, provided that, with respect to such loans in existence on the
Closing Date, the US Dollar Equivalent of such loans denominated in a foreign
currency shall be determined by the applicable foreign currency Spot Rate in
effect on May 17, 2002 as set forth on Schedule 1 to the Fourth Amendment;”

 


1.4           AMENDMENTS TO ANNEX A (DEFINITIONS) OF THE CREDIT AGREEMENT. 
ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED TO AMEND AND/ TO OR ADD THE
FOLLOWING DEFINITIONS AS SET FORTH BELOW:

 

(a)           the following definitions in Annex A to the Credit Agreement are
each hereby amended and restated in their entirety to read as follows:


 

“Availability Reserve” means (a) as to the US Borrower, a reserve in the
following amounts for each of the periods indicated:

 

AMOUNT OF
AVAILABILITY
RESERVE

 

PERIOD IN EFFECT

 

Zero

 

Fourth Amendment Effective Date through and including April 14, 2004

 

$350,000

 

April 15, 2004 through and including May 14, 2004

 

$700,000

 

May 15, 2004 through and including June 14, 2004

 

$1,050,000

 

June 15, 2004 through and including July 14, 2004

 

$1,400,000

 

July 15, 2004 through and including August 14, 2004

 

$1,750,000

 

August 15, 2004 through and including September 14, 2004

 

$2,100,000

 

September 15, 2004 through and including October 14, 2004

 

$2,500,000

 

October 15, 2004 and thereafter

 

 

3

--------------------------------------------------------------------------------


 

provided that on or after October 15, 2004 (i) at such time that (1) the
consolidated EBITDA of Parent and its Subsidiaries at the end of the most recent
Fiscal Period is equal to or greater than $9,000,000, measured on a 13 Fiscal
Periods then ended basis, and (2) no Default or Event of Default then exists,
then, upon receipt by Agents of a Compliance Certificate with respect to such
matters, the Availability Reserve then in effect under this clause (a) shall be
reduced to $1,250,000; and (ii) at such time that (1) the consolidated EBITDA of
Parent and its Subsidiaries at the end of the most recent Fiscal Period is equal
to or greater than $10,000,000, measured on a 13 Fiscal Periods then ended
basis, and (2) no Default or Event of Default then exists, then, upon receipt by
Agents of a Compliance Certificate with respect to such matters, the
Availability Reserve then in effect under this clause (a)  shall be reduced to
$0.00; and (b) as to the UK Borrower, a reserve in the amount of £132,177 from
the Fourth Amendment Effective Date through and including October 14, 2004 and
£264,354 on October 15, 2004 and thereafter; provided that if the Spot Rate
fluctuates by more than 10% from the Spot Rate in effect on the Fourth Amendment
Effective Date, the UK Agent may adjust the foregoing Availability Reserve under
this clause (b) to equal the Pounds Sterling equivalent of the otherwise
applicable Availability Reserve as of the date of such adjustment (determined by
using the Spot Rate in effect as of such date) by delivery of written notice of
such adjustment to the UK Borrower.”

 

“‘Revenue Week Account’ means an Account for which the services have been
performed and accepted by the customer (as evidenced by an approved time card)
but for which an invoice has not been issued.”

 

“‘UK Borrowing Base’ means, as of any date of determination by UK Agent, from
time to time, an amount equal to (a) up to 85% of the book value of UK
Borrower’s

 

4

--------------------------------------------------------------------------------


 

Eligible Accounts in Pounds Sterling; less (b) any Reserves established by UK
Agent at such time.”

 

“‘US Borrowers” and “US Borrower’ have the meaning given such terms in the
preamble to the Agreement; provided that upon its dissolution, each of WCA and
WestLP shall cease to be a Borrower hereunder, and both “US Borrowers” and “US
Borrower” shall mean Westaff (USA).”

 

“‘US Borrowing Base’ means, as of any date of determination by US Agent, from
time to time, an amount equal to (a) up to 85% of the book value of Eligible
Accounts of US Borrowers; less (b) any Reserves established by US Agent at such
time.”

 


(B)   THE FOLLOWING NEW DEFINITIONS ARE HEREBY ADDED TO ANNEX A TO THE CREDIT
AGREEMENT IN THE PROPER ALPHABETICAL ORDER, WHICH DEFINITIONS SHALL READ AS
FOLLOWS:


 

“‘Fourth Amendment’ means the Fourth Amendment to Multicurrency Credit
Agreement, Limited Waivers and Consent of Guarantors, dated as of February 20,
2004, among the Parent, the Borrowers, the Lenders and Agents.”

 

“‘Fourth Amendment Effective Date’ means the date on which the Fourth Amendment
became effective in accordance with its terms.”

 


1.5           AMENDMENTS TO ANNEX E, ANNEX F AND ANNEX G TO THE CREDIT
AGREEMENT.


 

(a)           Annex E to the Credit Agreement is hereby amended to add a new
Paragraph (o) to such Annex, which Paragraph (o) shall read as follows:


 

“(o)  Cash Forecasts.  On a weekly basis, Borrowers shall deliver to Agents cash
forecasts of each Borrower for the 13 week period following the delivery of such
cash forecast, presented on a daily basis.”

 

(b)           Annex F to the Credit Agreement is hereby amended and restated in
its entirety by substituting therefore Schedule 2/Annex F attached hereto, such
that Schedule 2/Annex F shall be Annex F under the Credit Agreement; and

 

(c)           Annex G of the Credit Agreement is hereby amended to:

 

5

--------------------------------------------------------------------------------


 

(i)      reduce the Maximum Capital Expenditures permitted under Paragraph (a)
(Capital Expenditures) of such Annex G with respect to Fiscal Year 2004 to
$2,500,000;

 

(ii)     amend and restate Paragraph (c) (Minimum EBITDA) of such Annex G in its
entirety to read as follows:

 

“(c)         Minimum EBITDA  Parent and its Subsidiaries on a consolidated basis
shall have:

 

(x)            at the end of each Fiscal Period set forth below, EBITDA measured
from May 18, 2003, of not less than the amount set forth below for such period:

 

FISCAL PERIOD
ENDING

 

MINIMUM EBITDA

 

June 14, 2003

 

$80,000

 

July 12, 2003

 

$250,000

 

August 9, 2003

 

$1,000,000

 

September 6, 2003

 

$1,625,000

 

October 4, 2003

 

$2,750,000

 

November 1, 2003

 

$3,750,000

 

November 29, 2003

 

$4,600,000

 

December 27,2003

 

$4,800,000

 

January 24, 2004

 

$4,525,000

 

 

                (y)           at the end of each Fiscal Period set forth below,
EBITDA for the 13 Fiscal Periods then ended of not less than the amount set
forth below for such period:

 

PERIOD

 

FISCAL PERIOD
ENDING

 

MINIMUM
EBITDA
WESTAFF, INC.

 

4

 

2/21/04

 

$4,800,000

 

5

 

3/20/04

 

$5,000,000

 

6

 

4/17/04

 

$5,100,000

 

7

 

5/15/04

 

$5,500,000

 

8

 

6/12/04

 

$5,700,000

 

9

 

7/10/04

 

$6,100,000

 

10

 

8/7/04

 

$6,600,000

 

11

 

9/4/04

 

$6,600,000

 

12

 

10/2/04

 

$6,900,000

 

13

 

10/30/04

 

$7,000,000

 

 

6

--------------------------------------------------------------------------------


 

(z)            at the end of each Fiscal Quarter set forth below, EBITDA for the
13 Fiscal Periods then ended of not less than the amount set forth below for
such period:

 

FISCAL QUARTER
ENDING

 

MINIMUM
EBITDA

 

January 22, 2005

 

$8,000,000

 

April 16, 2005

 

$8,500,000

 

July 9, 2005

 

$9,000,000

 

October 29, 2005 and thereafter

 

$10,000,000

 

 

(iii)    add a new Paragraph (d) (Minimum Domestic EBITDA) of such Annex G to
read as follows:

 

“(d) Minimum Domestic EBITDA.  At the end of each Fiscal Period set forth below,
Parent and its Domestic Subsidiaries shall have EBITDA for the 13 Fiscal Periods
then ended of not less than the amount set forth below for such period:

 

7

--------------------------------------------------------------------------------


 

PERIOD

 

FISCAL PERIOD
ENDING

 

MINIMUM DOMESTIC
EBITDA

 

4

 

2/21/04

 

$1,100,000

 

5

 

3/20/04

 

$800,000

 

6

 

4/17/04

 

$1,800,000

 

7

 

5/15/04

 

$2,100,000

 

8

 

6/12/04

 

$2,300,000

 

9

 

7/10/04

 

$2,200,000

 

10

 

8/7/04

 

$2,400,000

 

11

 

9/4/04

 

$2,400,000

 

12

 

10/2/04

 

$2,500,000

 

13

 

10/30/04 and thereafter

 

$2,900,000

 

 


1.6           AMENDMENTS TO EXHIBIT 1.1(A)(I) (COMBINED NOTICE OF REVOLVING
CREDIT ADVANCE AND COLLATERAL ACTIVITY REPORT) AND EXHIBIT 4.1(B) (BORROWING
BASE CERTIFICATE) TO THE CREDIT AGREEMENT.


 

(a)           Exhibit 1.1(a)(i) to the Credit Agreement is hereby amended and
restated in its entirety by substituting therefore Schedule 3/Exhibit 1.1(a)(i)
 attached hereto, such that Schedule 3/Exhibit 1.1(a)(i) shall be Exhibit
1.1(a)(i) under the Credit Agreement; and


 

(b)           Exhibit 4.1(b) to the Credit Agreement is hereby amended and
restated in its entirety by substituting therefore Schedule 4/Exhibit 4.1(b)
 attached hereto, such that Schedule 4/Exhibit 4.1(b) shall be Exhibit 4.1(b)
under the Credit Agreement.

 


2.             ONE-TIME ADD-BACK TO EBITDA AND LIMITED WAIVERS.  SUBJECT TO THE
PROVISIONS OF THIS SECTION 2 AND THE SATISFACTION OF THE OTHER CONDITIONS SET
FORTH IN THIS AMENDMENT, THE LENDERS HEREBY (I) AGREE THAT, SOLELY FOR THE
PURPOSE OF DETERMINING COMPLIANCE WITH THE MINIMUM EBITDA COVENANTS SET FORTH IN
PARAGRAPHS (C) AND (D) OF ANNEX G (FINANCIAL COVENANTS), TO THE CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT, THE PARENT AND ITS SUBSIDIARIES MAY,
FOR THE FISCAL PERIOD ENDED NOVEMBER 1, 2003, MAKE A ONE-TIME

 

8

--------------------------------------------------------------------------------


 


ADD-BACK ADJUSTMENT TO EBITDA IN THE AGGREGATE AMOUNT OF $2.8 MILLION WITH
RESPECT TO CERTAIN ADJUSTMENTS DIRECTLY RESULTING FROM (A) A $0.95 MILLION
SETTLEMENT PAYMENT MADE IN CONNECTION WITH THAT CERTAIN SYNERGY STAFFING
LITIGATION AND (B) A YEAR END ADJUSTMENT IN THE AMOUNT OF $1.85 MILLION TO
INCREASE WORKER’S COMPENSATION RESERVES FOR ALL PERIODS PRIOR TO MAY 18, 2003;
AND (II) WAIVE  THE EVENTS OF DEFAULT THAT AROSE FROM THE FAILURE OF PARENT AND
ITS SUBSIDIARIES TO MAINTAIN THE REQUIRED MINIMUM EBITDA WITH RESPECT TO THE
FISCAL PERIODS ENDED NOVEMBER 1, 2003, NOVEMBER 29, 2003 AND DECEMBER 27, 2003
AND ANY DEFAULT OR EVENT OF DEFAULT WHICH MAY HAVE ARISEN SOLELY FROM THE
FAILURE TO DELIVER AUDITED FINANCIAL STATEMENTS FOR FISCAL YEAR 2003 IN
COMPLIANCE WITH ANNEX E TO THE CREDIT AGREEMENT OR FAILURE TO COMPLY WITH
SECTION 11.14  OF THE CREDIT AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES
HEREBY AGREE THAT THE ADD-BACK TO EBITDA PERMITTED BY THIS SECTION 2 IS
PERMITTED SOLELY FOR THE PURPOSE SET FORTH ABOVE AND SHALL NOT (I) BE DEEMED TO
AMEND IN ANY WAY THE DEFINITION OF “EBITDA” IN THE CREDIT AGREEMENT OR (II) BE
PERMITTED FOR ANY OTHER PURPOSE, INCLUDING WITHOUT LIMITATION, FOR THE PURPOSES
OF DETERMINING THE CONSOLIDATED EBITDA OF PARENT AND ITS SUBSIDIARIES WITH
RESPECT TO THE DEFINITION OF AVAILABILITY RESERVE.  THE WAIVERS CONTAINED IN
THIS SECTION 2 SHALL BE LIMITED PRECISELY AS WRITTEN, SHALL APPLY SOLELY WITH
RESPECT TO THE OCCURRENCES AND CIRCUMSTANCES DESCRIBED IN THIS SECTION 2, AND
NOTHING CONTAINED IN THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A WAIVER OF
ANY OTHER DEFAULT OR EVENT OF DEFAULT OR PROVISION OF THE CREDIT AGREEMENT, OR
ANY CONSENT TO DEPARTURE FROM THE TERMS OF THE CREDIT AGREEMENT.

 


3.             REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWERS. 
THE CREDIT PARTIES (OTHER THAN UK BORROWER), JOINTLY AND SEVERALLY, AND UK
BORROWER, ONLY IN RESPECT OF ITSELF, SEVERALLY, MAKE THE FOLLOWING
REPRESENTATIONS AND WARRANTIES TO EACH LENDER AND EACH AGENT WITH RESPECT TO ALL
CREDIT PARTIES:


 


3.1     POWER AND AUTHORITY.  EACH OF THE CREDIT PARTIES HAS ALL CORPORATE OR
OTHER ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS
APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER
OR IN RESPECT OF, THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 


3.2     DUE AUTHORIZATION, NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH CREDIT PARTY OF THIS AMENDMENT AND THE CONSENT, AS
APPLICABLE, AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR
IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY (A) HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP
ACTION, (B) DO NOT CONTRAVENE ANY PROVISION OF SUCH PERSON’S CHARTER, BYLAWS OR
PARTNERSHIP OR OPERATING AGREEMENT, AS APPLICABLE, (C) DO NOT VIOLATE ANY LAW OR
REGULATION OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY OF THE
UNITED STATES OR THE UNITED KINGDOM OR, IN EACH CASE, ANY POLITICAL SUBDIVISION
THEREOF, (D) DO NOT CONFLICT WITH OR RESULT IN THE BREACH OR TERMINATION OF,
CONSTITUTE A DEFAULT UNDER OR ACCELERATE OR PERMIT THE ACCELERATION OF ANY
PERFORMANCE REQUIRED BY, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LEASE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH PERSON IS A PARTY OR BY WHICH SUCH
PERSON OR ANY OF ITS PROPERTY IS BOUND, EXCEPT WHERE ANY SUCH VIOLATIONS,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (E) DO NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY OF THE PROPERTY OF SUCH PERSON.

 

9

--------------------------------------------------------------------------------


 


3.3     EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY WHICH IS A PARTY
THERETO AND THIS AMENDMENT, THE CONSENT AND THE CREDIT AGREEMENT AS AMENDED
HEREBY CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH CREDIT PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY INSOLVENCY LAWS OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
OR BY GENERAL EQUITABLE PRINCIPLES.

 


3.4     NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
AFTER GIVING EFFECT TO THIS AMENDMENT OR WILL RESULT FROM THE EXECUTION AND
DELIVERY OF THIS AMENDMENT OR THE CONSENT THAT WOULD CONSTITUTE A DEFAULT OR AN
EVENT OF DEFAULT.

 


3.5     REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS AMENDMENT,
EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS
AND WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE
HEREOF AND AS OF THE EFFECTIVE DATE OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN
WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF
SUCH EARLIER DATE.

 

4.             COVENANTS. (a) The Borrowers hereby agree that they shall deliver
or cause to be delivered to the US Agent on or prior to February 25, 2004, a
certificate certifying  that the charters, bylaws (or other similar
organizational document) and resolutions authorizing the execution, delivery and
performance by the Credit Parties of their obligations under the Credit
Agreement, each in the form delivered to the Agents on the Closing Date, are in
full force and effect and have not been amended, rescinded or otherwise modified
as of the date of this Amendment (other than an amendment to Parent’s bylaws to
reduce the number of members of the board of directors from six to five); that
no other resolutions have been adopted with respect to this Amendment and that
no further authorization or consent is required to be obtained with respect to
the execution, delivery and performance of this Amendment, the Consent and the
Credit Agreement as amended hereby.  The parties agree that the failure of the
Credit Parties to comply with the covenant set forth in this Section 4(a) shall
constitute an immediate Event of Default under the Credit Agreement.

 

(b)           In the event that either (x) on or before April 30, 2004 US
Borrower has not obtained (i) a firm commitment for the issuance of Stock which
will result in a capital contribution to US Borrower in the aggregate amount of
at least $5,000,000 or for the issuance of Additional Subordinated Debt
(excluding any Indebtedness to any Subsidiary of US Borrower) which will result
in the receipt by US Borrower of net proceeds in the aggregate amount of at
least $5,000,000 (either, an “Investment Event”) or (ii) a written agreement for
the cancellation of, or reduction in the amount available to be drawn under,
outstanding Letters of Credit which will result in the increase in Borrowing
Availability of US Borrower by at least $5,000,000 (an “L/C Reduction”)or (iii)
a letter of intent from a creditworthy Person to purchase all or part of the
Stock or assets of one or more of Parent’s Subsidiaries in a transaction which
will result in the increase in Borrowing Availability of US Borrower by at least
$5,000,000 (a “Sale”), in each case on terms and conditions satisfactory to the
US Agent and the Lenders in their sole discretion (any of the foregoing, a
“Qualifying Transaction”) or (y) on or before June 30, 2004 US Borrower has not
consummated a Qualifying Transaction and repaid the US Revolving Credit

10

--------------------------------------------------------------------------------


 

Advances with the proceeds thereof and increased Borrowing Availability of US
Borrower in the amount of at least $5,000,000,  then at the request of the
Requisite Lenders, US Borrower shall on or before May 10, 2004 (in the case of
failure to meet the conditions in clause (x)) or July 12, 2004 (in the case of
failure to meet the conditions in clause (y)) select and engage, at its expense,
a consultant, reasonably acceptable to US Borrower and the Lenders, to advise US
Borrower on strategies to improve its operations and cash flows (such Person is
referred to herein as the “Consultant”).  The terms and scope of the engagement
of the Consultant shall be reasonably satisfactory to US Borrower and the
Lenders.  US Borrower will, notwithstanding any confidentiality provisions of
the Consultant’s engagement by US Borrower, authorize the Consultant to meet
with, and discuss Consultant’s recommendations to US Borrower with respect to
its operations with, Agents and Lenders, accompanied by representatives of US
Borrower.  If US Borrower has engaged the Consultant in accordance with the
terms of this Section 4(b) and thereafter consummates a Qualifying Transaction
and repays the Revolving Credit Advances with the net proceeds and increases
Borrowing Availability of US Borrower by at least $5,000,000, then US Borrower
shall no longer be obligated to continue its engagement of the Consultant.  Each
of the parties hereto acknowledges and agrees that such Consultant will be
selected and engaged solely by US Borrower and will operate under the direction
of US Borrower and neither the requirements of this Section 4(b) nor any
discussions of the parties shall imply that either Agent or the Lenders, or any
of them, will have selected or engaged the Consultant.  Failure of US Borrower
to engage a Consultant within the time period specified if required by the terms
of this Section 4(b) shall constitute an immediate Event of Default under the
Credit Agreement.  The parties acknowledge and agree that the provisions of this
Section 4(b) only determine if and when US Borrower shall be obligated to engage
a consultant and do not waive, amend or otherwise affect any terms or
requirements of the Credit Agreement or constitute a consent to any transaction.

 


5.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT
SHALL BE EFFECTIVE ONLY IF AND WHEN (I) SIGNED BY, AND WHEN COUNTERPARTS HEREOF
SHALL HAVE BEEN DELIVERED TO THE US AGENT (BY HAND DELIVERY, MAIL OR TELECOPY)
BY, THE PARENT, THE BORROWERS AND THE REQUISITE LENDERS; (II) EACH GUARANTOR
SHALL HAVE DELIVERED TO THE US AGENT EXECUTED COUNTERPARTS OF THE CONSENT; AND
(III) THE US AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, SHALL HAVE RECEIVED
PAYMENT BY THE BORROWERS OF A NON-REFUNDABLE FEE EQUAL TO $60,000.


 


6.             EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN
DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE,
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE
CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED OR WAIVED
HEREBY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.  EACH OF THE PARENT AND
EACH BORROWER CONFIRMS THAT, AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN
FULL FORCE AND EFFECT.


 


7.             RELEASE AND WAIVER OF CLAIMS, DEFENSES AND RIGHTS OF SET OFF. 
EACH OF THE PARENT AND THE BORROWERS ACKNOWLEDGES THAT THE US AGENT, THE UK
AGENT AND THE LENDERS HAVE PERFORMED ALL OBLIGATIONS AND DUTIES OWED TO THE
PARENT AND THE

 

11

--------------------------------------------------------------------------------


 


BORROWERS UNDER THE LOAN DOCUMENTS THROUGH THE DATE HEREOF, AND EACH SUCH PARTY
FURTHER, ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT, NONE OF THE PARENT OR THE
BORROWERS HAS ANY CLAIM, CAUSE OF ACTION, DEFENSE, OR RIGHT OF SET OFF AGAINST
THE US AGENT, THE UK AGENT OR THE LENDERS, AND, TO THE EXTENT THAT ANY SUCH
PARTY HAS ANY SUCH RIGHTS, EACH OF THE PARENT AND THE BORROWERS HEREBY RELEASES,
WAIVES, AND FOREVER DISCHARGES THE US AGENT, THE UK AGENT AND THE LENDERS
(TOGETHER WITH EACH OF THEIR PREDECESSORS, SUCCESSORS AND ASSIGNS) AND EACH OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM EACH
ACTION, CAUSE OF ACTION, SUIT, DEBT, DEFENSE, RIGHT OF SET OFF, OR OTHER CLAIM
WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN AGAINST THE US AGENT, THE UK
AGENT OR THE LENDERS, OR SUCH OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES. 
EACH OF THE PARENT AND EACH BORROWER HEREBY SPECIFICALLY WAIVES AS AGAINST THE
US AGENT, THE UK AGENT OR THE LENDERS ANY RIGHTS THEY OR ANY OF THEM MAY HAVE
UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES AS FOLLOWS:  “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 


8.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES.

 


9.             COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY CREDIT PARTY.

 


10.           CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF. THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fourth
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors as of the date set forth above.

 

 

WESTAFF (USA), INC.

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A.  Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A.  Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

WESTAFF (U.K.) LIMITED

 

 

 

By:

/s/ Dwight S. Pedersen

 

 

Name:

Dwight S. Pedersen

 

Title:

Director

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION,
as US Agent, UK Agent, a US Revolving Lender, a
Term Lender  and a UK Revolving Lender

 

 

 

By:

/s/ Lawrence E. Ridgway

 

 

By:

Lawrence E. Ridgway

 

Duly Authorized Signatory

 

 

 

 

BANK OF AMERICA, N. A.,
as Documentation Agent, a US Revolving Lender, a
Term Lender and a UK Revolving Lender

 

 

 

By:

/s/ Philip J. Sefchovich

 

 

Name:

Philip J. Sefchovich

 

Title:

Assistant Vice President

 

S-1

--------------------------------------------------------------------------------


 

The following Person is a signatory to this Fourth Amendment to Multicurrency
Credit Agreement, Limited Waivers, and Consent of Guarantors in its capacity as
a Credit Party and not as a Borrower.

 

 

WESTAFF, INC.

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A.  Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

S-1

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and each other Loan Document (including each US Borrower
and Term Borrower in its capacity as a Guarantor of the Obligations of the other
Borrowers) and hereby (a) consents to the foregoing Amendment, (b) acknowledges
that notwithstanding the execution and delivery of the foregoing Amendment, the
obligations of each of the undersigned Guarantors are not impaired or affected
and the Parent Guaranty, the Subsidiary Guaranty, and the cross-guaranty
contained in the Credit Agreement continue in full force and effect, and
(c) ratifies the Parent Guaranty, the Subsidiary Guaranty or the cross-guaranty
contained in the Credit Agreement, as applicable, and each of the Loan Documents
to which it is a party and further ratifies the Liens granted by it to any Agent
for its benefit and the benefit of the Lenders.

 

[signatures following; remainder of page intentionally left blank]

 

Consent-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the date first set forth above.

 

 

 

WESTAFF, INC.

 

 

 

 

 

By

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

WESTERN MEDICAL SERVICES, INC.,
a California corporation

 

 

 

 

 

By:

/s/ Gary Kittleson

 

 

Name:

Gary Kittleson

 

Title:

Executive Vice President, Chief
Financial Officer and Secretary

 

 

 

 

 

WESTAFF (USA), INC.

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

Consent Signatures-1

--------------------------------------------------------------------------------


 

 

MEDIAWORLD INTERNATIONAL

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief
Financial Officer

 

Consent Signatures-2

--------------------------------------------------------------------------------


 

Schedule 1

 

CURRENCY

 

SPOT RATE

 

Australian Dollar

 

0.5490

 

Danish Krone

 

0.1226

 

British Pound Sterling

 

1.4566

 

Norwegian Kroner

 

0.1207

 

New Zealand Dollar

 

0.4613

 

 

--------------------------------------------------------------------------------


 

Schedule 2/Annex F

 

AMENDED ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

 

COLLATERAL REPORTS

 

Borrowers shall deliver or cause to be delivered the following:

 

(a)           To the Applicable Agent, upon the request of the Applicable Agent,
and in any event no less frequently than 15 Business Days after the end of each
Fiscal Period (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), each of the
following reports, each of which shall be prepared by the applicable Borrower as
of the last day of the immediately preceding Fiscal Period or the date 2 days
prior to the date of any such request:

 

(i)            a Borrowing Base Certificate with respect to US Borrowers and UK
Borrower, in each case accompanied by such supporting detail and documentation
as shall be requested by the Applicable Agent in its reasonable discretion;

 

(ii)           with respect to US Borrowers and UK Borrower, a periodic trial
balance showing Accounts outstanding aged from invoice date as follows:  1 to 30
days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by the Applicable
Agent in its reasonable discretion; and

 

(iii)          with respect to US Borrowers, a “Master Tax” report which
evidences each US Borrower’s daily payment of United States payroll withholding
taxes for the prior Fiscal Period (or the period since the last report);

 

(b)           To the Applicable Agent, upon the request of the Applicable Agent
and in any event on the first Business Day of each week (together with a copy of
all or any part of the following report requested by any Lender in writing after
the Closing Date), a collateral report with respect to the Accounts of the US
Borrowers and the UK Borrower, identifying the balance of all Accounts (other
than Revenue Week Accounts), and reflecting all collections of Accounts, in each
case accompanied by such supporting detail and documentation as shall be
requested by the Applicable Agent in its reasonable discretion, each of which
shall be prepared by the Applicable Borrower as of the end of the immediately
preceding week;

 

(c)           To the Applicable Agent, on a daily basis or at such other
intervals as the Applicable Agent (with the consent of the Lenders) may request
from time to time (together with a copy of all or any part of such delivery
requested by any Lender in writing after the Closing Date), collateral reports
with respect to US Borrowers and UK Borrower, including all additions and
reductions (cash and non-cash) with respect to the Accounts of each such
Borrower, in each case accompanied by such supporting detail and documentation
as shall be requested by the

 

--------------------------------------------------------------------------------


 

Applicable Agent in its reasonable discretion, each of which shall be prepared
by the applicable Borrower as of the end of the immediately preceding day;

 

(d)           To the Applicable Agent, at the time of delivery of each of the
Fiscal Period Financial Statements delivered pursuant to Annex E:

 

(i)            a reconciliation of the Accounts trial balance of US Borrowers
and UK Borrower to such Borrower’s most recent Borrowing Base Certificate,
general ledger and Fiscal Period Financial Statements delivered pursuant to
Annex E, in each case accompanied by such supporting detail and documentation as
shall be requested by the Applicable Agent in its reasonable discretion; and

 

(ii)           a reconciliation of the outstanding Revolving Loans as set forth
in the Fiscal Period Loan Account statement provided by the Applicable Agent to
US Borrowers’ and UK Borrower’s general ledger and Fiscal Period Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by the Applicable
Agent in its reasonable discretion;

 

(e)           To the Applicable Agent, at the time of delivery of each of the
quarterly Financial Statements delivered pursuant to Annex E, a listing of
government contracts of each Borrower subject to the Federal Assignment of
Claims Act of 1940 or any similar statute of any applicable jurisdiction;

 

(f)            To the Applicable Agent such appraisals of the assets of the
Applicable Borrower as the Applicable Agent may request at any time after the
occurrence and during the continuance of an Event of Default, such appraisals to
be conducted by an appraiser, and in form and substance reasonably satisfactory
to the Applicable Agent; and

 

(g)           Such other reports, statements and reconciliations with respect to
the Borrowing Base, Collateral or Obligations of any or all Credit Parties as
the Applicable Agent shall from time to time request in its reasonable
discretion.

 

--------------------------------------------------------------------------------


 

Schedule 3/Exhibit 1.1(a)(i)

 

Exhibit 1.1(a)(i)

[Westaff (USA), Inc.] [Westaff (UK) Limited]

 

Combined Notice of Revolving Credit Advance and Collateral Activity Report -
(A/R Only Rollforward)

 

Capitalized terms used herein which are defined in the Credit Agreement dated as
of 5-17-02 shall have the meanings therein defined.  The  undersigned  hereby
certifies that on the date hereof and on the borrowing date set forth below, and
after giving effect to the Advances requested hereby: (i) there exists and there
shall exist no Default or Event of Default under the Credit Agreement; (ii) the
proceeds of the Revolving Credit Advances will be used in accordance with
Section 1.4  of the Credit Agreement; and (iii) each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents  is 
true and correct .

 

Client and Address

 

Westaff (USA), Inc

Name of Contact

Corinne Wilson, or

Phone

(925)-256-1512

 

 

220 North Wiget Lane,
Walnut Creek CA  94598

Christa Leonard

Phone

(925)-952-2502

 

 

 

 

 

 

Request Date

 

#REF!

LIBOR Loan Amount

 

$0.00

Fax

(925)-930-5361

Current Index Rate Loan Request

 

$0.00

LIBOR Period:

 

$0.00

 

 

 

 

 

 

Wire Information

 

US Bank

 

Bank of America

Address

 

2890 North Main Street

 

345 Montgomery Street

 

 

Walnut Creek, CA 94596

 

San Francisco, CA  94104

Account Name

 

Westaff USA, Inc

 

Westaff USA, Inc

ABA#

 

091 000 022

 

121 000 358

Acct#

 

1534 906 00159

 

14990 13019

Wire Amount

 

$0.00

 

$0.00

 

 

 

 

 

Bank Contact

 

Scott Smith (925) 942-9484

 

Nancy Tully (714) 850-6589

 

Collateral Availability Information

 

 

 

 

 

 

 

 

A/R Aging Balance

 

from AR Aging dated

 

#REF!

 

 

 

 

Ineligible Accounts

 

from Borrowing Base Cert for P/E

 

#REF!

 

 

 

 

Eligible Aging Balance

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

Current Week Activity

 

 

 

 

 

 

 

 

Beginning Net Current Activity

 

from previous request dated

 

#REF!

 

#REF!

 

 

Plus: Sales

 

Information recorded on

 

#REF!

 

$

—

 

 

Minus: Cash Receipts Applied

 

 

 

 

-

$

—

 

 

Minus: Credit Memos

 

 

 

 

-

$

—

 

 

Minus: Discounts

 

 

 

 

-

$

—

 

 

Plus/Minus: Other Debits/Credits

 

 

 

 

+/-

$

—

 

 

Explanation

 

 

 

 

 

 

 

 

Ending Net Current Week Activity

 

 

 

 

 

#REF!

 

 

 

 

 

 

 

 

 

 

 

Current A/R Balance

 

 

 

#REF!

 

#REF!

 

 

 

 

 

 

 

 

 

 

 

Available A/R Aging Advance rate

 

 

 

85%

 

 

 

#REF!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Available: Lesser of: Line I or Total Credit Line

 

 

 

 

 

 

 

 

Less: Revolver

 

 

 

 

 

 

-

#REF!

Less: LIBOR Outstanding

 

 

 

 

 

 

-

 

Less: Outstanding Letters of Credit

 

 

 

 

 

 

-

 

Less: Reserves

 

 

 

 

 

 

-

$

—

(                                 )

 

 

 

 

 

 

-

$

—

 

 

 

 

 

 

 

 

 

Excess Availability

 

 

 

 

 

 

 

#REF!

 

Loan Balance

 

 

 

 

 

 

 

 

Revolver Balance

 

Line H Last Request Dated

 

#REF!

 

#REF!

 

 

Minus: Deposit Sweep From Last to Current Request

 

 

 

 

-

$

—

 

 

Plus: Current Amount Requested (From Above)

 

 

 

 

+

$

—

 

 

Plus: Interest/Other (From MM/DD/YY to MM/DD/YY)

 

 

 

 

+

$

—

 

 

Minus: Other(From MM/DD/YY to MM/DD/YY)

 

 

 

 

-

$

—

 

 

Revolver Balance After Advance

 

 

 

 

 

 

 

#REF!

 

[Westaff (USA), Inc.] [Westaff (UK) Limited] has caused this Request to be
executed by its duly authorized officer as of the date and year first written
above.

 

 

[Westaff (USA), Inc.] [Westaff (UK) Limited] certifies that the Advance herein
requested is for the separate accounts of the following Borrowers in the
following respective amount by 11:30 am PST:  [Westaff (USA), Inc.] [Westaff
(UK) Limited]

 

$

—

 

 

 

Authorizations

 

Christa Leonard

 

 

 

Phone

 

Treasury Fax

Requested by:

 

 

 

(925) 930-5300

 

(925) 930-5316

 

 

Duly Authorized Signatory

 

 

 

 

 

Fax to:  Bill Langford at GE Capital  (312) 463-3843;Phone:  (312) 441-7554

 

 

FOR WESTAFF PURPOSES ONLY

 

 

 

 

 

 

 

 

 

Prepared By:                       Reviewed By:                     

 

--------------------------------------------------------------------------------


 

Schedule 4/Exhibit 4.1(a)(i)

 

[Westaff (USA),  Inc.] [Westaff (UK) Limited]

 

PERIOD-END COLLATERAL REPORT AND BORROWING CERTIFICATE

 

 

Period-Ending:

XXX

 

Report #:

XXX

 

Report Date:

#VALUE!

 

REVOLVING FACILITY

 

 

 

 

 

 

 

 

Consolidated

 

ELIGIBLE ACCOUNTS

 

 

 

 

 

 

 

 

 

 

As of:

 

 

 

 

 

1

A/R Aging Balance as of the Period End

 

XXX

 

 

 

$

XXX

 

2

LESS:      Ineligible Accounts Receivable (Per Attached Schedule A)

 

XXX

 

 

 

$

#REF!

 

3

Eligible Accounts Receivable (Line 1 minus Line 2)

 

XXX

 

 

 

$

#VALUE!

 

 

 

 

 

 

 

 

 

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Available AR as of the period end

85%

(of Line 3)

 

 

 

 

 

$

#VALUE!

 

5

Maximum [US] [UK] Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWING AVAILABILITY

 

 

 

As of:

 

 

 

 

Index Rate Loan

 

 

 

XXX

 

$

XXX

 

 

LIBOR One Month

 

 

 

XXX

 

$

XXX

 

 

LIBOR Two Month

 

 

 

XXX

 

$

XXX

 

 

LIBOR Three Month

 

 

 

XXX

 

$

XXX

 

 

Stand-by L/Cs

 

 

 

XXX

 

$

XXX

 

 

Other (Specify)

Reserve

 

 

 

XXX

 

$

XXX

 

6

Total Obligations at Period-end

 

 

 

XXX

 

$

—

 

 

 

 

 

 

 

 

 

 

7

Lessor of Line 4 and 5

 

 

 

 

 

 

 

 

 

 

 

 

As of:

 

 

 

8

Borrowing Availability (Line 7 minus Line 6)

 

 

 

XXX

 

$

#VALUE!

 

 

The undersigned represents and warrants, that as an officer of Westaff (USA),
Inc.and not in his or her individual capacity, as follows:

(A)  The information provided above and in the accompanying supporting
documentation is true, complete and correct, and

complies fully with the conditions, terms and covenants of the Multicurrency
Credit Agreement dated May 17, 2002, among Westaff USA, Inc., (“Westaff USA”),
Westaff (CA), Inc., (“WCA”), Westaff Limited Partnership (“WestLP”, and
collectively with Westaff USA and WCA, the “US Borrowers”), Westaff (U.K.)
Limited, as UK Borrower, Westaff Support, Inc., as Term Borrower, Westaff Inc.,
as the Parent, Agent, and the Lenders from time to time party thereto (as may be
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”).

(B) Each of the representations and warranties contained in the Loan Documents
is true and correct as of the date hereof, except where such representation and
warranty may otherwise expressly refer to an earlier date, in which case it is
true and correct of such earlier date.

(C)  The calculations set forth herein are made in accordance with the Credit
Agreement, and do not include as Eligible Accounts those Accounts which are
ineligible pursuant to the terms of Section 1.6 of the Credit Agreement.

(D) Since the date of the last financial statement or certification furnished to
the US agent:

(i) No event or circumstance has occurred that would have a Material Adverse
Effect; and

(ii) No event which is, or with notice or lapse of time or both would be, a
default under the Credit Agreement

 

IN WITNESS WHEREOF, I have signed this Borrowing Base Certificate as of this XXX
day of XXX, 2004

 

[Westaff (USA),  Inc.] [Westaff (UK) Limited]

 

 

 

By:/S/

Christa Leonard

 

 

 

 

Name:

 Christa Leonard

 

 

 

 

Title:

V.P. and Treasurer

 

 

--------------------------------------------------------------------------------


 

February 22, 2004

 

General Electric Capital Corporation

6130 Stoneridge Mall Road

Suite 300

Pleasanton, California 94588

Attention:  Westaff Account Manager

 

Re:  Disbursement Instructions and Borrower Acknowledgment

 

Ladies and Gentlemen:

 

Reference is hereby made to the Multicurrency Credit Agreement dated as of May
17, 2002 among Westaff, Inc., Westaff (USA), Inc., Westaff (CA), Inc., Westaff
Limited Partnership, Westaff (UK) Limited, Westaff Support, Inc., the financial
institutions parties thereto, and General Electric Capital Corporation, as agent
for the US Revolving Lenders, the Term Lenders, the UK Revolving Lenders and as
security trustee for the UK Revolving Lenders (as amended to date, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meaning given such terms in the Credit Agreement.

 

On the date hereof, UK Borrower has delivered to UK Agent the Notice of
Revolving Credit Advance for the UK Revolving Lenders to make UK Revolving
Credit Advances in the aggregate amount of                     Pounds Sterling
(the “UK Revolving Loan Advance”) to UK Borrower (a copy of which is attached
hereto), which funds have been duly authorized by UK Borrower to be paid to
Westaff (USA) as a dividend.  UK Borrower hereby irrevocably directs that UK
Agent debit the Loan Account of UK Borrower in the amount of the UK Revolving
Loan Advance and transfer, in immediately available funds, the US Dollar
Equivalent of the amount of the UK Revolving Loan Advance to the Collection
Account of US Borrower as follows:

 

Bank:

 

Deutsche Bank Trust Company Americas

 

 

New York, New York

ABA#:

 

021001033

Account#:

 

50232854

Name:

 

GECC/CAF Depository

Ref:

 

CFN4698-Westaff

 

US Borrower acknowledges that, in accordance with the terms of the Credit
Agreement, the funds so transferred for the account of US Borrower shall be
credited to the Loan Account of the US Borrower upon receipt of immediately
available funds in Dollars.

 

US Borrower and UK Borrower hereby acknowledge and agree that the amount of the
UK Revolving Loan Advance shall be debited to the Loan Account of the UK
Borrower on

 

--------------------------------------------------------------------------------


 

February 23, 2004 and credited to the Loan Account of US Borrower, whether or
not the funds can be transferred as required hereby on such date due to the time
difference between the United Kingdom and the United States.  Notwithstanding
the foregoing, US Borrower acknowledges and agrees that if the amount of the UK
Revolving Loan Advance is not actually received in the Collection Account on or
before February 25, 2004, the credit to US Borrower’s Loan Account shall be
reversed, and US Borrower shall repay any Revolving Credit Advances to the
extent required by the Credit Agreement.

 

 

Very truly yours,

 

 

WESTAFF (USA), INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WESTAFF (UK) LIMITED

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED and AGREED:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as US Agent, UK Agent, Security Trustee, a US Revolving

Lender and a UK Revolving Lender

 

By:

 

 

 

Lawrence A. Ridgway

 

Duly Authorized Signatory

 

 

BANK OF AMERICA, N.A.,

as a US Revolving Lender and a UK Revolving

Lender

 

 

By:

 

 

 

Philip J. Sefchovich

 

Assistant Vice President

 

--------------------------------------------------------------------------------


 

cc:  Latham & Watkins LLP

633 West 5th  Street

Los Angeles, California 9007

Attention:  Mary B. Ruhl

Telecopier:  213-891-8763

 

General Electric Capital Corporation

2091 High Ridge Road

Stamford, Connecticut 06927-5100

Attention:  West Region Counsel—Westaff

Telecopier:  203-357-7822

 

--------------------------------------------------------------------------------